Filed 9/30/15 Tran v. Derakhshanian CA4/3

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


CHARLES TRAN,

   Plaintiff, Cross-defendant and                                      G050746
Appellant,
                                                                       (Super. Ct. No. 30-2013-00643109)
         v.
                                                                       OPINION
ALI DERAKHSHANIAN et al.,

   Defendants, Cross-complainants and
Respondents;

JOHN TRAN,

     Cross-defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Craig L.
Griffin, Judge. Affirmed.
                   Charles Tran, in pro. per., for Plaintiff, Cross-defendant and Appellant.
                   John Tran, in pro. per., for Cross-defendant and Appellant.
                   Law Office of Katherine Nguyen and Vinh Tran for Defendants, Cross-
complainants and Respondents.
                                          *                  *                  *
              Plaintiff, cross-defendant and appellant Charles Tran (Charles) sued
defendants, cross-complainants and respondents Ali Derakhshanian and AM Auto Sales
and Leasing, Inc. Respondents cross-complained against cross-defendant and appellant
John Tran (John; Charles and John are collectively referred to as appellants). After a
bench trial, the court ordered judgment on the complaint in favor of respondents against
Charles. On the cross-complaint it ordered judgment in favor of Charles against
respondents and in favor of respondents against John.
              Appellants raise three arguments in their separate briefs: respondents
committed conversion; the cross-complaint should be dismissed because there was no
valid contract; and the trial court failed to inform them the case would be tried without a
jury. As to the first two claims, appellants are arguing insufficiency of the evidence.
              But we cannot consider these claims due to an incomplete record. There is
no reporter’s transcript or settled statement of the trial. There was no statement of
decision. Moreover, the clerk’s transcript does not even include a copy of the complaint
or cross-complaint. Essentially it consists of 10 exhibits Charles proposed to offer at
trial, which apparently were not admitted or even offered, respondents’ list of proposed
exhibits, the minute orders from the trial, and the notices of appeal and related
documents.
              At oral argument Charles stated that at the time he filed his opening brief he
unsuccessfully tried to file 12 exhibits. We allowed him to present them to us for our
review. Ten of those exhibits were included in the clerk’s transcript, as described above.
The other two were not in the transcript, and without evidence they were before the trial
court, even had a motion to augment been made, they are not properly before us. (Vons
Companies, Inc. v. Seabest Foods, Inc. (1996) 14 Cal. 4th 434, 444.)
              On appeal we must presume the judgment is correct. (Roberson v. City of
Rialto (2014) 226 Cal. App. 4th 1499, 1507.) Because it is appellants’ burden to show
error, they had the duty to provide us with a sufficient trial court record in support of their

                                              2
arguments on appeal. (Ibid.) Without that record we do not know what happened during
trial and we must affirm the judgment. (Ibid.; see Protect Our Water v. County of
Merced (2003) 110 Cal. App. 4th 362, 364 [“if it is not in the record, it did not happen”].)
              As to the claim regarding the jury trial, the court’s minute order states the
parties waived a jury. Moreover, appellants did not provide any argument on this issue,
including only one sentence in their briefs. Failure to make reasoned legal argument
forfeits the claim. (Cal. Rules of Court, rule 8.204(a)(1)(B); Benach v. County of Los
Angeles (2007) 149 Cal. App. 4th 836, 852.)
              The judgment is affirmed. Respondents are entitled to costs on appeal.




                                                  THOMPSON, J.

WE CONCUR:



RYLAARSDAM, ACTING P. J.



BEDSWORTH, J.




                                             3